MEMORANDUM **
Jasper Knabb appeals from the district court’s judgment and challenges his guilty-plea conviction and 253-month sentence for conspiracy to commit securities fraud, in violation of 18 U.S.C. § 1349; securities fraud, in violation of 18 U.S.C. § 1348; and falsifying books, records, and accounts, in violation of 15 U.S.C. §§ 78m(b)(2)(A), 78m(b)(5), and 78ff. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Knabb’s counsel has filed a brief stating that there are no grounds for relief, along with a motion to withdraw as counsel of record. Knabb has filed pro se supplemental briefs, and the government has filed an answering brief.
Knabb has waived his right to appeal his conviction and sentence. Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable issue as to the validity of the waiver. See United States v. Watson, 582 F.3d 974, 986-88 (9th Cir.2009). We accordingly dismiss the appeal. See id. at 988.
We decline to address Knabb’s claim of ineffective assistance of counsel on direct appeal as the record is insufficiently developed and counsel’s legal representation was not so inadequate that it can be concluded at this point that Knabb obviously was denied his Sixth Amendment right to counsel. See United States v. McKenna, 327 F.3d 830, 845 (9th Cir.2003) (“Claims of ineffective assistance of counsel are generally inappropriate on direct appeal.”).
Counsel’s motion to withdraw is GRANTED.
Knabb’s pro se motion to file physical exhibits is GRANTED. The Clerk shall file the physical exhibits received on July 24, 2013.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.